Exhibit 10.4







ENVIRONMENTAL INDEMNITY AGREEMENT







THIS ENVIRONMENTAL INDEMNITY AGREEMENT (hereinafter referred to as this
“Agreement”), is made as of this 3rd day of October, 2012, by DAYVILLE PROPERTY
DEVELOPMENT LLC, a Connecticut limited liability company, having a mailing
address at c/o Inland Diversified Real Estate Trust, Inc., 2901 Butterfield
Road, Oak Brook, Illinois 60523 (hereinafter referred to as “Borrower”), and
INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (hereinafter
referred to as “Inland” and together with Borrower hereinafter jointly,
severally and collectively referred to as “Indemnitor”), to THE HUNTINGTON
NATIONAL BANK, successor by purchase to Sky Bank, having an address of 310 Grant
Street, 5th Floor, Pittsburgh, Pennsylvania 15219 (hereinafter referred to as
“Lender”).




WITNESSETH:




WHEREAS, Borrower executed and delivered to Sky Bank that certain Mortgage Note
dated January 27, 2006 in the maximum principal sum of $47,000,000.00
(hereinafter referred to as the “Original Note”); and




WHEREAS, Sky Bank and Borrower entered into that certain Construction Loan
Agreement dated January 27, 2006 (hereinafter referred to as the “Loan
Agreement”); and




WHEREAS, the loan evidenced by the Original Note and the Loan Agreement is
hereinafter referred to as the “Original Loan”; and




WHEREAS, the Original Note is secured, inter alia, by: (i) that certain Open-End
Mortgage Deed and Security Agreement dated as of January 27, 2006 from Borrower
to Sky Bank (hereinafter referred to as the “Mort­gage”), recorded with the Town
Clerk of the Town of Killingly, Connecticut in Book 1036, Page 210 and
encumbering certain real property and the improvements thereon erected situate
in Windham County, Connecticut, and more particularly described therein
(hereinafter referred to as the “Mortgaged Property”), and (ii) that certain
Assignment of Rents and Leases dated as of January 27, 2006 from Borrower to Sky
Bank (hereinafter referred to as the “Assignment”), recorded with the Town Clerk
of the Town of Killingly, Connecticut in Book 1036, Page 246; and




WHEREAS, in order to induce Sky Bank to make the Original Loan to Borrower,
Louis R. Cappelli (hereinafter referred to as “Cappelli”) executed and delivered
to Sky Bank: (i) that certain Guaranty and Suretyship Agreement dated as of
January 27, 2006 (hereinafter referred to as the “Original Payment Guaranty”),
and (ii) that certain Completion Guaranty dated as of January 27, 2006
(hereinafter referred to as the “Original Completion Guaranty”); and














WHEREAS, the Original Payment Guaranty and the Original Completion Guaranty are
sometimes hereinafter collectively referred to as the “Original Guaranties”; and




WHEREAS, Borrower, Cappelli and Louis L. Ceruzzi, Jr. (hereinafter referred to
as “Ceruzzi”) executed and delivered to Sky Bank that certain Environmental
Indemnity Agreement dated as of January 27, 2006 (hereinafter referred to as the
“Original Indemnity”); and




WHEREAS, Sky Bank, Borrower, Cappelli and Ceruzzi entered into that certain Loan
Modification Agreement dated as of August 1, 2007 (hereinafter referred to as
the “First Modification”); and




WHEREAS, Borrower executed and delivered to Lender, in substitution for the
Original Note, that certain Amended and Restated Mortgage Note dated as of March
26, 2008 in the maximum principal amount of $46,000,000 (hereinafter referred to
as the “First Restated Note”); and




WHEREAS, in connection with the First Restated Note, Lender, Borrower, Cappelli
and Ceruzzi entered into that certain Second Loan Modification and Extension
Agreement dated as of March 26, 2009 (hereinafter referred to as the “Second
Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Third
Loan Modification and Extension Agreement dated as of September 1, 2009
(hereinafter referred to as the “Third Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Fourth
Loan Modification and Extension Agreement dated as of November 1, 2009
(hereinafter referred to as the “Fourth Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Fifth
Loan Modification and Extension Agreement dated as of January 1, 2010
(hereinafter referred to as the “Fifth Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Sixth
Loan Modification and Extension Agreement dated as of March 1, 2010 (hereinafter
referred to as the “Sixth Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain
Seventh Loan Modification and Extension Agreement dated as of June 1, 2010
(hereinafter referred to as the “Seventh Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Eighth
Loan Modification and Extension Agreement dated as of August 31, 2010
(hereinafter referred to as the “Eighth Modification”); and








-2-




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Ninth
Loan Modification and Extension Agreement dated as of November 1, 2010
(hereinafter referred to as the “Ninth Modification”); and




WHEREAS, Lender, Borrower, Cappelli and Ceruzzi entered into that certain Tenth
Loan Modification and Extension Agreement dated as of April 1, 2011 (hereinafter
referred to as the “Tenth Modification”); and




WHEREAS, Borrower executed and delivered to Lender, in substitution for the
First Restated Note, that certain Second Amended and Restated Mortgage Note of
even date herewith in the principal amount of $45,000,000 (hereinafter referred
to as the “Second Restated Note”); and




WHEREAS, BVS Acquisition Co., LLC, a Delaware limited liability company
(hereinafter referred to as “BVS”), executed and delivered to Lender that
certain Guaranty and Suretyship Agreement dated as of July 22, 2011 (hereinafter
referred to as the “BVS Guaranty”); and




WHEREAS, Borrower and BVS executed and delivered to Lender that certain
Environmental Indemnity Agreement dated as of July 22, 2011 (hereinafter
referred to as the “BVS Indemnity”); and




WHEREAS, Borrower, Lender, Cappelli, Ceruzzi and BVS entered into that certain
Eleventh Loan Modification and Extension Agreement and Release of Guaranties and
Indemnity dated as of July 22, 2011 (hereinafter referred to as the “Eleventh
Modification”), pursuant to which the parties: (i) terminated the Original
Guaranties and the Original Indemnity and released Cappelli and Ceruzzi from
their respective obligations thereunder, and (ii) further modified the Loan
Documents to reflect the substitution of the Second Restated Note for the First
Restated Note, the termination of the Original Guaranties and the Original
Indemnity and the execution and delivery of the BVS Guaranty and the BVS
Indemnity; and




WHEREAS, Borrower executed and delivered to Lender, in substitution for the
Second Restated Note, that certain Third Amended and Restated Mortgage Note
dated as of even date herewith in the original principal amount of $33,000,000
(hereinafter referred to as the “Third Restated Note”); and




WHEREAS, Inland has executed and delivered to Lender that certain Guaranty and
Suretyship of even date herewith (hereinafter referred to as the “Replacement
Guaranty”); and




WHEREAS, Borrower, Lender, BVS and Inland have entered into that certain Twelfth
Loan Modification and Extension Agreement and Release of Guaranty and Indemnity
of even date herewith (hereinafter referred to as the “Twelfth Modification”),
pursuant to which the parties: (i) terminated the BVS Guaranty and the BVS
Indemnity and released BVS from its obligations thereunder, and (ii) further
modified the Loan Documents to reflect the substitution of the Third Restated
Note for the





-3-




Second Restated Note, the termination of the BVS Guaranty and the BVS Indemnity
and the execution and delivery of the Replacement Guaranty and this Agreement;
and




WHEREAS, the First Modification, the Second Modification, the Third
Modification, the Fourth Modification, the Fifth Modification, the Sixth
Modification, the Seventh Modification, the Eighth Modification, the Ninth
Modification, the Tenth Modification, the Eleventh Modification and the Twelfth
Modification are sometimes hereinafter collectively referred to as the
“Modifications”; and




WHEREAS, the Loan Agreement, the Mortgage, the Assignment and all other
documents executed with respect to the Original Loan, all as modified by the
Modifications, together with the Third Restated Note, the Replacement Guaranty
and this Agreement, are hereinafter collectively referred to as the “Loan
Documents”; and




WHEREAS, Indemnitor will benefit from the modification and extension of the
Original Loan; and




WHEREAS, Lender is unwilling to modify and extend the Original Loan with
Borrower unless it receives an indemnity from Indemnitor concern­ing existing
and future Hazardous Materials (as that term is defined in the Mortgage).




NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, Indemnitor hereby agrees as follows:




.

Indemnitor covenants and agrees, at its sole cost and expense, to indemnify,
protect and save Lender, its directors, officers, employees, agents, successors
and assigns, harmless against and from any and all damages, losses, liabilities,
obli­gations, fines, penalties, claims, assessments, litigation, demands,
defenses, judgments, suits, proceedings, costs, dis­bursements or expenses
(including, without limitation, attorneys’ and experts’ reasonable fees and
disbursements) of any kind or of any nature whatsoever (hereinafter collectively
referred to as the “Indemnified Matters”) that may at any time be imposed upon,
incurred by or asserted or awarded against Lender, including, without
limitation, (i) any damages for diminution of value of the Mortgaged Premises
and any damages resulting from unmarketability of the Mortgaged Premises; (ii)
any punitive damages suffered or incurred by Lender; and (iii) any costs for
claims paid by Lender to private third parties for Indemnitor’s failure to
comply with any federal, state or local envi­ronmental laws, regulations or
ordinances; arising from or out of:




(a)

The failure of Indemnitor to comply with, and to keep the Mortgaged Premises in
compliance with, the terms and provisions of this Agreement and the terms and
provisions of the Loan Documents concerning Hazardous Materials;








-4-




(b)

The presence, use, removal, release, storage, gen­eration, disposal or
manufacture of any Hazardous Materials on, in, under or affecting all or any
portion of the Mortgaged Pre­mises; or




(c)

The enforcement of this Agreement or the assertion by Indemnitor of any defense
to its obligations hereunder whether any such enforcement or assertion occurs
before or after foreclosure of the Mortgage or other taking of title to all or
any portion of the Mortgaged Premises by Lender.  Indemnified Matters shall also
include, without limitation, all of the following: (i) the costs of
identification, investigation, removal and disposal of any and all Hazardous
Materials from any and all portions of the Mort­gaged Premises, (ii) additional
costs required to take necessary precautions to protect against the release of
Hazardous Materials on, in, under or affecting the Mortgaged Premises into the
air, any body of water, any other public domain or any surrounding areas, and
(iii) costs incurred to comply, in connection with all or any portion of the
Mortgaged Premises, with all applicable federal, state or local environmental
laws, regulations, orders or ordinances with respect to Hazardous Materials,
including costs to remove any lien imposed upon the Mortgaged Premises (all work
referred to in clauses (i), (ii) and (iii) above, being hereinafter collectively
referred to as “Corrective Work”).




Lender’s rights under this Agreement shall be in addition to all rights of
Lender under the Third Restated Note, and under any other Loan Documents, and
payments by Indemnitor under this Agreement shall not reduce Indemnitor’s
obligations and liabilities under any of the Loan Documents.




.

A.

Lender hereby agrees that, prior to Lender doing so, Indemnitor may, at its sole
cost and expense, (a) contest the assertion by any governmental authority or any
third party of any obligation or liability affecting Indemnitor, Lender or all
or any portion of the Mortgaged Premises for performance of any Cor­rective
Work, and (b) perform any Corrective Work, provided that at all times all of the
following conditions are satisfied in full:




(1)

No Event of Default (as that term is defined in the Mortgage), other than an
Event of Default arising out of any Indemnified Matters or related to Hazardous
Materials, exists and is continuing under the Mortgage or any of the Loan
Documents;




(2)

The collateral of the Loan is not further materially impaired in the reasonable
and informed judgment of Lender, and Lender (and its agents, servants, employees
and con­tractors) shall not be subject to any criminal, civil or other
penalties, costs or expenses, by reason of such contest by Indemnitor, the
performance of such Corrective Work by Indemnitor, or any delays in connection
therewith;




(3)

Indemnitor shall notify Lender within ten (10) days after commencement of any
such contest or Corrective Work, and shall give Lender a monthly report, during
the period of such contest or the performance of such





-5-




Corrective Work, on Indemnitor’s progress with respect thereto, and shall
promptly give Lender such other information with respect thereto as Lender shall
reasonably request;




(4)

With respect to contests, any such contest shall be instituted promptly after
Indemnitor obtains actual knowledge of an action, suit, proceeding or
governmental order or directive that asserts any obligation or liability
affecting Indemnitor, Lender or all or any portion of the Mortgaged Pre­mises,
and such contest shall at all times be diligently prose­cuted until a final
judgment is obtained;




(5)

With respect to contests, Lender, at its expense, shall have the right (but not
the obligation) to join in any action or proceeding in which Indemnitor contests
any such assertions by any governmental authorities or third parties;




(6)

With respect to Corrective Work, any such Corrective Work shall be commenced
within a reasonable period of time under the circumstances after the earlier to
occur of:  (i) a determination by the applicable judicial, admin­istrative or
other governmental authority that the contest is unsuccessful, which
determination is not, or ceases to be, sub­ject to further appeal, or (ii)
Indemnitor obtains actual knowledge of any Hazardous Materials on, in, under or
affecting the Mortgaged Premises, the removal of which is required under
Hazardous Materials laws, regulations and ordinances, and such Corrective Work
shall at all times be diligently per­formed until all such Hazardous Materials
are removed and prop­erly and lawfully disposed of; and




(7)

All Corrective Work shall be performed in accordance with applicable laws and
regulations, including appli­cable federal, state and local environmental laws,
regulations and ordinances.




So long as all of such conditions are satisfied, Lender further agrees that it
will not enter into any settlement agreement con­cerning any contest binding
upon Indemnitor without its prior consent.  Indemnitor agrees that in any event,
its consent to any such settlement agreement shall not be unreasonably withheld
or delayed.




B.

Promptly after the receipt by Lender of written notice of any demand or claim or
the commencement of any action, suit or proceeding concerning any of the
Indemnified Matters, Lender shall notify Indemnitor thereof in writing. The
failure by Lender promptly to give such notice shall not relieve Indemnitor of
any liability to Lender hereunder.




C.

It is expressly understood and agreed that failure by Lender to object to any
actions taken by Indemnitor shall not be construed to be an approval by Lender
of such actions.  It is further expressly understood and agreed that this
Agreement shall not be construed as creating any obligation for Lender to
ini­tiate any contests for performance of any Corrective Work or to perform,
review Indemnitor’s or





-6-




any other party’s performance of, any Corrective Work, or disburse any funds for
any contests or the performance of any Corrective Work.




.

Without limiting the other provisions hereof, in the event any claim (whether or
not a judicial or administrative action is involved) is asserted against Lender
with respect to Hazardous Materials, Lender may, in its reasonable discretion,
allow Indemnitor to defend or contest such claim in accordance with Paragraph 2
hereof; provided, however, in the event that Lender reasonably determines that
allowing such defense or contest by Borrower is not satisfactory to Lender, then
Lender shall have the right to select the engineers, other consultants and
attorneys for Lender’s defense, determine the appropriate legal strategy for
such defense, and compromise or settle such claim, all in Lender’s discretion,
and Indemnitor shall be liable to Lender in accordance with the terms hereof for
liabilities, costs and expenses incurred by Lender in this regard.




.

Without limiting the other provisions hereof, if Lender acquires legal
possession and/or title to the Mortgaged Premises, and Lender becomes aware of
any condition involving Hazardous Materials on, relating to or threatening the
Mortgaged Premises, whether or not a claim is asserted against Lender, Lender
shall have the right to take such action as Lender shall deem reason­ably
necessary, in Lender’s sole discretion, to protect the health, safety and
property values and to minimize the probabil­ity or extent of liability to
Lender, including, without limita­tion, investigation and/or cleanup of such
condition, and Indemnitor shall be liable to Lender in accordance with the terms
hereof for all liabilities, reasonable costs and reasonable expenses incurred by
Lender in this regard, unless such condition is caused by any events, acts or
omissions which occur after Lender takes possession of the Mortgaged Premises
(it being understood that Indemnitor shall bear the burden of proof with respect
to establishing the date of such events, acts or omissions) or is caused, at any
time, by the gross negligence or willful misconduct of Lender or its agents,
contractors or representatives.




.

The liability of Indemnitor under this Agreement shall in no way be limited or
impaired by, and Indemnitor hereby con­sents to and agrees to be bound by, any
amendment or modification to the Loan Documents by or between Lender,
Indemnitor, and their respective successors or assigns.  In addition, the
liability of Indemnitor under this Agreement shall in no way be released or
dis­charged by (i) any extensions of time for performance required by any of the
Loan Documents, (ii) any sale, assignment or foreclosure of the Third Restated
Note or Mortgage or any sale or transfer of all or part of the Mortgaged
Premises, (iii) any exculpatory provision in any of the Loan Documents lim­iting
Lender’s recourse to property encumbered by the Mortgage or to any other
security, or limiting Lender’s rights to a defi­ciency judgment against
Indemnitor, (iv) the accuracy or inaccuracy of the respective representations
and warranties made by Indemnitor under any of the Loan Documents, (v) the
release of Indemnitor or any other person from performance or observance of any
of the agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, Lender’s volun­tary act, or otherwise, (vi) the
release or substitution in whole or in part of any security for the Third
Restated Note, (vii)





-7-




Lender’s failure to record the Mortgage or file any UCC financing statements (or
Lender’s improper recording or filing of any thereof) or to oth­erwise perfect,
protect, secure or insure any security interest or lien given as security for
the Third Restated Note, (viii) repayment of the Loan, satisfaction or release
of the Mortgage or assumption of the Loan, (ix) negligence, delay or forbearance
of Lender in demand­ing, requiring or enforcing payment of any sums due
hereunder, or (x) receivership, insolvency, dissolution, if applicable, of
Indemnitor, or any affiliate.  




.

Indemnitor waives (a) any right to claim a marshalling of Indemnitor’s assets;
and (b) all rights and remedies accorded by applicable law to indemnitors
generally, except any rights of subrogation that Indemnitor may have, provided
that the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever that may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights including, without limitation,
any claim that such subro­gation rights were abrogated by any acts of Lender.
 Indemnitor hereby agrees to postpone the exercise of any and all rights of
subrogation to the rights of Lender against Indemnitor hereunder and any rights
of subrogation to any collateral securing the Loan until the Loan shall have
been paid in full.




.

No delay on Lender’s part in exercising any right, power or privilege under any
of the Loan Documents shall operate as a waiver of any such privilege, power or
right.




.

This Agreement shall be binding upon and inure to the benefit of Indemnitor,
Lender and their respective heirs, personal representatives, successors and
assigns, as applicable, including, as to Lender, without limitation, any holder
of the Third Restated Note or any affiliate of Lender that acquires all or part
of the Mortgaged Premises by any sale, assignment or foreclosure under the
Mortgage, by deed or other assignment in lieu of foreclosure, or otherwise, but
excluding any third party purchaser who takes title to the Mortgaged Premises by
virtue of foreclosure or deed-in-lieu of foreclosure.  Notwithstanding the
foregoing, Indemnitor, without the prior written consent of Lender, may not
assign, transfer or set over to another, in whole or in part, all or any part of
its benefits, rights, duties and obligations hereunder.




.

Lender shall, at all times, be free to independently establish to its
satisfaction and in its reasonable and informed discretion the existence or
nonexistence of any fact or facts, the existence or nonexistence of which is a
condition of this Agreement.




.

This Agreement may be executed in two or more counter­parts, each of which shall
be deemed an original.  Said counter­parts shall constitute but one and the same
instrument and shall be binding upon, and shall inure to the benefit of, each of
the parties individually as fully and completely as if all had signed but one
instrument.  Indemnitor’s liability hereunder shall be unaffected by the failure
of Indemnitor to execute any or all of said counterparts.





-8-







.

Any notice or other communications contemplated by this Agreement shall be
deemed to have been given (a) when made in writing and delivered by U.S.
certified or registered mail, post­age prepaid, return receipt requested or
(b) otherwise when made in writing and personally delivered, to the parties at
their addresses set forth on the first page hereof, or at such other addresses
as may hereafter be designated in writing.




.

The provisions of this Agreement may not be changed, waived, discharged or
terminated except by an instrument in writ­ing signed by all the parties hereto.




.

This Agreement (i) is and shall be deemed made under, governed by and construed
and enforced in accordance with the internal law of the Commonwealth of
Pennsylvania, except to the extent that the procedural laws of the State of
Connecticut shall apply to any action commenced by Lender in pursuit of its
remedies hereunder or otherwise, as applicable, and (ii) is and shall be
enforceable only in the State Courts of said Commonwealth with an action
commenced in the Court of Common Pleas of the County of Allegheny, and/or in the
Federal Courts of said Commonwealth, with an action commenced in the United
States District Court for the Western District of Pennsylvania, except to the
extent that any action commenced by Lender in pursuit of its remedies hereunder
or otherwise, shall be enforceable in the State Courts and/or Federal Courts of
the State of Connecticut, at Lender’s sole discretion.  Indemnitor hereby waives
any claim that Pittsburgh, Pennsylvania is an inconvenient forum and any claim
that any action or proceeding arising out of or relating to this Agreement
commenced in the aforesaid Courts lacks proper venue.




14.

The term “Indemnitor”, as used herein, shall be deemed to include Borrower and
Inland, and their respective successors and assigns.  All obligations,
liabilities and duties of Indemnitor hereunder shall be joint and several so
that Borrower and Inland shall be individually and collectively liable for all
such obligations, liabilities and duties.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURES ON FOLLOWING PAGE]








-9-










IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first above written.




DAYVILLE PROPERTY DEVELOPMENT  LLC, a Connecticut limited liability company




By:  INLAND DIVERSIFIED DAYVILLE

    KILLINGLY MEMBER L.L.C., a

         Delaware limited liability company

       Its:  Sole Member




      By:  INLAND DIVERSIFIED DAYVILLE

          KILLINGLY MEMBER II, L.L.C., a

     Delaware limited liability company

             Its:  Managing Member




WITNESS:

     By:  INLAND DIVERSIFIED REAL

            ESTATE TRUST, INC. a

  Maryland corporation

  Its:  Sole Member







/s/ Kelly Janisch

       

  By: /s/ Barry L. Lazarus

       Barry L. Lazarus, President







WITNESS:

INLAND DIVERSIFIED REAL ESTATE

TRUST, INC., a Maryland corporation







/s/ Kelly Janisch

By: /s/ Barry L. Lazarus

        Barry L. Lazarus, President








-10-




Exhibit 10.4










STATE OF ILLINOIS

)

)

SS:

COUNTY OF DUPAGE

)







On this 3rd day of October, 2012, before me, a Notary Public, the undersigned
officer, personally appeared BARRY L. LAZERUS, who acknowledged himself to be
the President of INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland
corporation and the sole member of INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER
II, L.L.C., a Delaware limited liability company and the managing member of
INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C., a Delaware limited
liability company and the sole member of DAYVILLE PROPERTY DEVELOPMENT LLC, a
Connecticut limited liability company, and that he as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.  










/s/ Eugene J. Filice

     Notary Public




MY COMMISSION EXPIRES:   

















Exhibit 10.4







STATE OF ILLINOIS

)

)

SS:

COUNTY OF DUPAGE

)







On this, the 3rd day of October, 2012, before me, a Notary Public, the
undersigned officer, personally appeared BARRY L. LAZARUS, who acknowledged
himself to be the President of INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a
Maryland corporation, and that he as such President, being authorized to do so,
executed the foregoing instrument for the purposes therein contained.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.







/s/ Eugene J. Filice

     Notary Public







MY COMMISSION EXPIRES:





















